Decree, Surrogate’s Court, New York County (Kristin Booth Glen, S.), entered March 2, 2006, in a special proceeding by an estate to recover compensation it paid to appellant, confirming the report of Ira Gammerman, J.H.O., and awarding the estate $1,163,680.65, plus interest, unanimously affirmed, with costs. Appeals from decision, same court (Eve Preminger, S.), entered January 3, 2006, and from the transcript of the decree, entered April 18, 2006, unanimously dismissed, without costs, as subsumed in the appeal from the decree.
The J.H.O.’s findings that appellant was a faithless servant, and that her acts of faithlessness warrant disgorgement of all compensation paid after the first such act, are supported by the record and should not be disturbed (see Namer v 152-54-56 W. 15th St. Realty Corp., 108 AD2d 705 [1985]; Maritime Fish Prods, v World-Wide Fish Prods., 100 AD2d 81, 91 [1984], appeal dismissed 63 NY2d 675 [1984]; Soam Corp. v Trane Co., *319202 AD2d 162, 163-164 [1994], lv denied 83 NY2d 758 [1994]). We have considered appellant’s other arguments, including that the J.H.O. was biased, and find them without merit. Concur— Friedman, J.P., Marlow, Williams, Buckley and McGuire, JJ.